Mr. Presiding Justice Waterman delivered the opinion oe the Court. The agreement of the parties provided that goods should be consigned to appellant at certain specified prices, free on board cars at Wallingford, Conn., or New York; and that appellant should pay for such as he sold, at these prices ivithout any deductions. Under this contract appellant had to pay all freight and other charges incurred in getting the goods from Walling-ford or New York to his store in Chicago; it follows, therefore, that when, in accordance with its provisions the contract was terminated, and by mutual agreement he returned to appellee the goods remaining unsold, he was- not entitled to freight or charges he had paid thereon. The claims of appellee for freight and cartage were, therefore, properly allowed. We regard the finding of the Superior Court upon the question of the amount of goods returned as, under the conflicting testimony, one that we ought not to disturb. We have upon the basis of our rulings gone through the accounts presented, and find that judgment should have been rendered for the sum of $1,031.48, only. The judgment of the Superior Court will be affirmed for that sum. The costs of this appeal will be taxed against appellee. Affirmed for $1,031.48.